PER CURIAM
Defendant appeals his conviction for driving under the influence of intoxicants. ORS 813.010. He contends that the court erred in denying his motion to suppress the results of a blood alcohol test performed at the hospital where he was taken for treatment after an automobile accident. He also challenges a probation condition.
We affirm the conviction without further discussion, but remand for resentencing. The state concedes that the court did not follow ORS 137.540 in ordering defendant to submit to random body substance testing and search of his person, residence, vehicles and property as a condition of probation. We accept that concession.
Conviction affirmed; remanded for resentencing.